Citation Nr: 0611326	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-23 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from October 1965 to February 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDING OF FACT

A pulmonary disorder was not present in service or for many 
years after service, and the veteran's current respiratory 
problems are not due to an incident of service, including 
exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

In December 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b).  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining VA and private medical records and service 
personnel and medical records, providing VA examinations, 
providing a hearing, and providing an asbestos exposure 
questionnaire.  

Residuals of claimed asbestos exposure

The veteran contends that his pulmonary disorder is the 
result of working in the firebox of the boiler room for two 
days, where he was exposed to asbestos.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1 contains 
guidelines for the development of asbestos exposure cases.  
Part (a) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  The 
latent period can vary from 10-to-45 or more years between 
first exposure and development of disease and exposure can be 
brief (as little as a month) or indirect (bystander disease).  
The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  VA Manual 21-1, Part VI, para. 7.21 (October 3, 
1997).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA satisfied the above 
requirements by obtaining the veteran's service personnel 
files and having the veteran fill out an asbestos 
questionnaire.

The veteran's service records do not report any asbestos 
exposure.  Additionally, although the veteran's personnel 
records indicate he was assigned extra work, the records do 
not specify what work he was required to do.  In other words, 
there is no way, through the records, to verify the veteran's 
claim of exposure.  

Competent medical evidence is required for a determination 
that the veteran has asbestosis or an asbestos-related 
respiratory disorder, and whether such are etiologically 
related to his service in the United States Navy.  

The veteran has been diagnosed with chronic exertional 
dyspnea, with associated wheezing episodes.  In December 
2002, a VA physician provided a diagnosis of chronic 
obstructive pulmonary disease (COPD) based upon the veteran's 
report of a civilian doctor providing such a diagnosis in 
2000, with pulmonary tests pending.  In March 2004 a VA 
physician could not confirm a pulmonary cause for his 
dyspnea.

At his hearing, the veteran testified that he began having 
shortness of breath in the 1980s and that he came to believe 
that this shortness of breath was due to in-service asbestos 
exposure.  As the record does not reflect that the veteran 
possesses the requisite degree of medical knowledge, however, 
his opinion regarding the etiology of his medical condition 
is not competent medical evidence. 

The veteran's entrance examination reports a positive history 
of dyspnea.  Service medical records are negative as to any 
complaints or treatment for shortness of breath or any other 
pulmonary disorder, and the separation examination record 
reports a normal chest x-ray.  There is no competent medical 
evidence that a pulmonary disorder was incurred in service or 
that the veteran's pre-existing dyspnea was aggravated by 
service.  

The first abnormal chest x-ray of record is in 2001, where 
the x-ray examination revealed a possible nodular density in 
the right upper lung field.  Subsequent x-ray examinations 
revealed extensive calcified mediastinal and hilar adenopathy 
as well as pleural parenchymal fibrotic changes in the upper 
lobes.  Records and statements from the veteran's private 
doctor indicate that the veteran gave a history of various 
exposures to dust and fumes, including intermittent asbestos 
exposure and questionable silica exposure.  

In the physician's opinion, the veteran, "besides suffering 
from some obstructive airways disease, does have pulmonary 
fibrosis in the form of silicotic nodules and/or pleural 
pulmonary fibrosis, which can be consistent with asbestos 
exposure."  

The veteran was subsequently examined by a VA examiner for 
this claim.  The examiner stated that he was unable to 
confirm a pulmonary cause for the dyspnea and he could find 
"no apparent source for the abnormal chest films."  He 
added that "asbestos exposure does not cause calcified lymph 
nodes."  In his opinion, there was "insufficient clinical 
evidence for the diagnosis of asbestosis," and he believed 
that the veteran's current condition was unrelated to 
military service.  A previous VA examination also failed to 
diagnose the veteran with asbestosis other than by reported 
history, or to find a link between any pulmonary disorder and 
service.

There is no competent evidence that a pulmonary disorder was 
incurred in or aggravated by service, and insufficient 
evidence that any current pulmonary disorder was caused by 
in-service asbestos exposure.  Although the veteran provided 
a private physician's statement that the veteran's condition 
"[could] be consistent with asbestos exposure," that 
opinion is, at best, speculative. 

In light of the VA examiner's negative nexus opinion, the 
veteran's pre-service history of dyspnea, post-service 
histories of smoking and exposure to various substances, and 
the inability to verify the veteran's claimed asbestos 
exposure, the preponderance of the evidence is against 
service connection and the claim must be denied.

ORDER

Service connection for a pulmonary disorder, claimed as a 
residual of exposure to asbestos, is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


